United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Erie, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1866
Issued: July 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from a February 3, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) granting her a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that she has greater than five percent right
lower extremity impairment, for which she received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 13, 2009, the
Board affirmed a September 26, 2008 Office overpayment decision.2 In the September 26, 2008
1

5 U.S.C. § 8101 et seq.

2

Docket No. 09-249 (issued October 13, 2009).

decision, the Office finalized an overpayment in the amount of $473.96 for the period based on
the underdeduction of postretirement life insurance and denied waiver of the overpayment. The
facts of the previous Board decision are incorporated herein by reference.3
On December 9, 2009 the Office referred appellant to Dr. Nicholas G. Sotereanos, a
Board-certified orthopedic surgeon for a second opinion evaluation to determine the extent of
appellant’s permanent impairment and her entitlement, if any, to a schedule award. On
January 15, 2010 Dr. Sotereanos reviewed the medical record and statement of accepted facts
and performed a physical examination. Right hip range of motion was 110 degrees flexion, 30
degrees internal rotation, 20 degrees external rotation and 30 degrees abduction. Using the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), Dr. Sotereanos determined that appellant had five percent right
lower extremity impairment. In an accompanying permanent impairment worksheet, he
diagnosed acetabular labral tear. Dr. Sotereanos identified the grade modifiers for functional
history as zero, physical examination as zero and clinical studies as not applicable and the grade
as C. Under Table 16-24, page 549, he noted that her right hip range of motion was a class 1,
which resulted in a five percent impairment. Dr. Sotereanos concluded that appellant had five
percent left lower extremity impairment.
On February 2, 2010 Dr. Craig Uejo, a Board-certified physiatrist and Office medical
adviser, reviewed the evidence of record. He agreed with Dr. Sotereanos’s evaluation method,
application of the A.M.A., Guides and five percent right lower extremity impairment
determination. Dr. Uejo pointed out that appellant’s acetabular labral tear status post total
labrectomy is a class 1 diagnosis with a default rating of four percent impairment, Table 16-4,
page 513). The grade modified of one for functional history because of mild motion deficits
resulted in a grade B impairment, corresponding with a four percent lower extremity
impairment.4 As the motion loss resulted in a greater impairment, the five percent lower
extremity impairment for the 20 degrees external rotation per Table 16-24, page 549, should be
used.5
By decision dated February 3, 2010, the Office granted appellant a schedule award for a
five percent right lower extremity impairment. The award was for 14.4 weeks and ran from
January 17 to April 27, 2010.

3

On July 18, 2007 appellant, then a 50-year-old letter carrier, filed a traumatic injury claim alleging that on
February 8, 2007 she first realized she had a right hip labral tear. She noted that it was not until June 19, 2007 that
she realized this condition was employment related. By letter dated January 4, 2008, the Office accepted the claim
for right hip labral tear and placed appellant on the periodic rolls for temporary total disability.
4

The Board notes that, per Table 16-4, grades B and C result in the same percentage of lower extremity
impairment.
5

Although Dr. Uejo actually included 30 degrees loss for external rotation in his report, this is an apparent
typographical error as Dr. Sotereanos reported 20 degrees external rotation. Nonetheless, the amount of the
impairment remains the same.

2

LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 Effective May 1, 2009, the Office adopted
the sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).11 The net
adjustment formula is (GMFH-CDX) + (GMPE - CDX) + (GMCS - CDX).12
ANALYSIS
OWCP accepted that appellant sustained right hip labral tear due to her February 8, 2007
employment injury. In a January 15, 2010 report, Dr. Sotereanos, its referral physician and
Board-certified orthopedic surgeon, reviewed the medical evidence and statement of accepted
facts and provided findings on examination. Following review of the sixth edition of the
A.M.A., Guides, he determined that appellant had five percent right lower extremity impairment
due to her accepted right hip injury using Table 16-24, page 549. In reaching this conclusion,
Dr. Sotereanos identified the grade modifiers for functional history as zero, physical examination
as zero and clinical studies as not applicable and the grade as C. He found that her range of
motion for the right hip was a class 1. The file was then routed to the Office medical adviser,
Dr. Uejo, for an opinion concerning the nature or percentage of permanent impairment in
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. See Billy B. Scoles, 57 ECAB 258 (2005); C.M., Docket No. 09-1268 (issued January 22, 2010).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
10

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
11

Id. at 383-419.

12

Id. at page. 411.

3

accordance with the A.M.A., Guides. On February 2, 2009 Dr. Uejo, a Board-certified
physiatrist and Office medical adviser, reviewed Dr. Sotereanos’ findings and concurred with his
conclusion that there was a five percent right lower extremity impairment as the loss of external
motion resulting in five percent lower extremity impairment was a greater impairment than the
diagnosis base of four percent for the labral tear status post total labrectomy.
There is no evidence supporting that appellant has a greater right lower extremity
impairment. Thus, appellant has not established entitlement to a greater than five percent right
lower extremity impairment.
CONCLUSION
The Board finds that appellant has no more than five percent permanent impairment of
the right lower extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 3, 2010 is affirmed.
Issued: July 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

